

113 S1604 IS: Veterans Health Care Eligibility Expansion and Enhancement Act of 2013
U.S. Senate
2013-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1604IN THE SENATE OF THE UNITED STATESOctober 29, 2013Mr. Sanders introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to expand and enhance eligibility for health care and services through the Department of Veterans Affairs, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Veterans Health Care Eligibility
			 Expansion and Enhancement Act of 2013.2.Enhancement of
			 nature of eligibility for care of certain veteransSection
			 1710(a)(3) of title 38, United States Code, is amended by striking may,
			 to the extent resources and facilities are available and and inserting
			 shall,.3.Requirement for
			 enrollment in patient enrollment system of Department of Veterans Affairs of certain
			 veterans eligible for enrollment by law but not currently permitted to
			 enroll(a)Requirement for
			 enrollmentSection 1705 of
			 title 38, United States Code, is amended by adding at the end the following new
			 subsection:(d)(1)The Secretary shall
				provide for the enrollment in the patient enrollment system of veterans
				specified in paragraph (2) by not later than December 31, 2014.(2)Veterans specified in this
				paragraph are as follows:(A)Veterans with noncompensable
				service-connected disabilities rated as zero percent disabling who—(i)are not otherwise permitted to
				enroll in the system as of the date of the enactment of the Veterans Health
				Care Eligibility Expansion and Enhancement Act of 2013; and(ii)as of the date of
				enrollment under this section, do not have access to health
				insurance except through a health exchange established pursuant to section 1311 of
				the Patient Protection and Affordable Care Act (42 U.S.C. 18031).(B)Veterans without service-connected
				disability who—(i)are not otherwise permitted to
				enroll in the system as of the date of the enactment of the Veterans Health
				Care Eligibility Expansion and Enhancement Act of 2013; and(ii)as of the date of
				enrollment under this section, do not have access to health
				insurance except through a health exchange established pursuant to section 1311 of
				the Patient Protection and Affordable Care Act.(3)The Secretary shall determine whether
				a veteran does not have access to health insurance except through a health
				exchange for purposes of paragraph (2) using information obtained by the
				Secretary of Health and Human Services and the Secretary of the Treasury for
				purposes of determining whether the veteran maintains minimum essential coverage
				as required by section 5000A of the Internal Revenue Code of 1986 and reported as required by section 6055 of the Internal Revenue Code of 1986.(4)A veteran who, after enrolling in the
				patient enrollment system pursuant to this subsection, obtains access to health
				insurance other than through a health exchange shall remain enrolled in the
				patient enrollment system notwithstanding obtaining access to such health
				insurance.(5)A veteran enrolled in the patient enrollment system pursuant to this subsection shall maintain the priority for care of the veteran at the time of enrollment unless and until a change in circumstances of the veteran results in a higher priority for care of the veteran under subsection (a)..(b)Public notice
			 of commencement of enrollmentThe Secretary of Veterans Affairs
			 shall publish in the Federal Register, and shall make available to the public
			 on an Internet website of the Department of Veterans Affairs, a notice regarding the date on which veterans covered by subsection (d)
			 of section 1705 of title 38, United States Code (as added by subsection (a) of
			 this section), may commence enrollment in the patient enrollment system
			 required by that section.4.Further extension of period of eligibility for health care for veterans of combat service during certain periods of hostilities and warSection 1710(e)(3) of title 38, United States Code, is amended—(1)in subparagraph (A), by striking the date that is five years before the date of the enactment of the National Defense Authorization Act for Fiscal Year 2008, after a period of five years and inserting January 27, 2003, after a period of 10 years; and(2)in subparagraph (B), by striking more than five years and all that follows and inserting before January 28, 2003, and who did not enroll in the patient enrollment system under section 1705 of this title before January 28, 2008, after January 27, 2018..5.Relocation and
			 restatement of limitation on requirements to furnish certain care and services
			 contingent on the availability of appropriations(a)Relocation and
			 restatementSection 1707 of title 38, United States Code, is
			 amended by adding at the end the following new subsection:(c)(1)The requirements
				specified in paragraph (2) shall be effective in any fiscal year only to the
				extent and in the amount provided in advance in appropriations Acts for such
				purposes.(2)The requirements specified in this
				paragraph are as follows:(A)The requirement in paragraphs (1),
				(2), and (3) of section 1710(a) of this title that the Secretary provide
				hospital care and medical services.(B)The requirement in section 1710A(a) of
				this title that the Secretary provide nursing home care.(C)The requirement in section 1710B of
				this title that the Secretary provide a program of extended care
				services.(D)The requirement in section 1745 of
				this title that the Secretary provide nursing home care and prescription
				medicines to veterans with service-connected disabilities in State
				homes..(b)Conforming
			 repeal of superseded limitationSection 1710(a) of such title is
			 amended—(1)by striking
			 paragraph (4); and(2)by redesignating
			 paragraph (5) as paragraph (4).6.Modification of
			 determination of eligibility of veterans for treatment as a low-income family
			 for purposes of enrollment in the patient enrollment system of the Department
			 of Veterans Affairs(a)Areas of
			 residenceThe Secretary of
			 Veterans Affairs shall modify the areas in which veterans reside as specified
			 for purposes of determining whether veterans qualify for treatment as
			 low-income families for enrollment in the patient enrollment system of the
			 Department of Veterans Affairs under section 1705(a)(7) of title 38, United
			 States Code, to meet the requirements as follows:(1)Any area so
			 specified shall be within only one State.(2)Any area so
			 specified shall be co-extensive with one or more counties (or similar political
			 subdivisions) in the State concerned.(b)Variable income
			 thresholdsThe Secretary shall modify the thresholds for income
			 as specified for purposes of determining whether veterans qualify for treatment
			 as low-income families for enrollment in the patient enrollment system referred
			 to in subsection (a) to meet the requirements as follows:(1)There shall be one income threshold for each State, equal to the highest income threshold among the counties within such  State.(2)The calculation of the highest income threshold of a county shall be consistent with the calculation used for purposes of section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(3)The timing and methodology for implementing any modifications in geographic income thresholds pursuant to paragraph (1) shall be determined by the Secretary in such a manner as to permit the Department to build capacity for enrolling such additional veterans in the patient enrollment system of the Department as become eligible for enrollment as a result of such modifications, except that all required modifications shall be completed not later than five  years after date of the enactment of this Act.7.Contracting for
			 health care(a)Use of
			 capitation-Based resource allocation in entry into contractsIn
			 entering into contracts for the furnishing of health care services under the
			 laws administered by the Secretary of Veterans Affairs (including under this
			 Act and the amendments made by this Act), the Secretary shall use the
			 capitation-based resource allocation model of the Department of Veterans
			 Affairs.(b)Priority for
			 contracts with certain entitiesIn entering into contracts for
			 the furnishing of health care services under the laws administered by the
			 Secretary, the Secretary shall afford a priority for entry into contracts for
			 Federally Qualified Health Centers (FQHCs) and Community Health Centers (CHCs),
			 whenever appropriate.(c)Best
			 practicesThe Secretary shall modify the guidance of the
			 Department of Veterans Affairs on contracts for health care services in order
			 to provide for the incorporation into such contracts of standardized
			 requirements for such best practices under such contracts, including the
			 following:(1)Requirements that
			 contracts provide the Department on a regular basis information on scheduling
			 and appearance for appointments for health care on a per-patient basis.(2)Such other best
			 practices requirements as the Secretary considers appropriate.